                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION

TERRY COOPER,                                     )
Plaintiff                                         )
                                                  )
vs.                                               )   Civil Action No. 3:19-cv-00032JTK
                                                  )
ANDREW SAUL, Commissioner,                        )
Social Security Administration,                   )
Defendant                                         )


                                           JUDGMENT

       IT IS ORDERED, ADJUDGED AND DECREED that this case be reversed and remanded

to the Defendant for further administrative action pursuant to sentence four of §205(g) of the Social

Security Act, 42 U.S.C. §405(g). Melkonyan v. Sullivan, 501 U.S. 89 (1991).

      SO ADJUDGED on this 23rd day of July, 2019.



                                                      ____________________________________
                                                       UNITED STATES MAGISTRATE JUDGE
